     Case 2:20-cv-00202-PLM-MV ECF No. 5 filed 10/23/20 PageID.48 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

JERRY DON JOHNSON,

                       Plaintiff,                      Case No. 2:20-cv-202

v.                                                     Honorable Paul L. Maloney

P. SUPNICK et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

I.      Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Alger Correctional Facility (LMF) in Munising, Alger County, Michigan. The

events about which he complains occurred at that facility. Plaintiff sues MDOC Director Heidi
  Case 2:20-cv-00202-PLM-MV ECF No. 5 filed 10/23/20 PageID.49 Page 2 of 12




Washington, LMF Warden Sarah Schroeder, and LMF Library Manager P. Supnick. Each

Defendant is sued in his or her official and personal capacity.

               During March, April, and May of 2020, Plaintiff was housed in segregation at LMF

because he was found guilty of a misconduct. Prisoners in segregation are not permitted direct

access to the law library; however, they are permitted to request materials from the library. MDOC

Policy Directive 05.03.115, ¶¶ P-R (eff. 4/1/2020). During the period of time Plaintiff was housed

in segregation, the MDOC changed its policy regarding the scope of the materials segregation

prisoners were permitted to access. Id., Attachment A. Under the new policy, because case law

and statutes were now provided by way of an electronic law library, those materials were no longer

available to segregation prisoners on request. Id., ¶ B. Instead, segregation prisoners were now

afforded access to the legal writer program. Id. ¶ P

               Plaintiff submitted law library requests while he was in segregation. His requests

included Michigan cases. The law library refused those requests because they were not on the

policy directive attachment that specified the items available from the law library. (ECF 1-1,

PageID.16; ECF No. 1-4, PageID.24.)

               Plaintiff does not want to use the legal writer program and contends he should not

be forced to use it. He claims he is being denied access to the courts. Specifically, Plaintiff claims

he needed the case law that he had requested “to do research on [the] state supreme court appeal

of his 6.500 motion that was denied in Jackson County Court Case No. 11-4509-FH.” (Compl.,

ECF No. 1, PageID.9.)

               Plaintiff grieved the law library’s refusal to supply the materials. Defendant

Supnick denied Plaintiff’s grievance at Step I. Defendant Schroeder denied the grievance at

Step II. Plaintiff claims that under the doctrine of respondeat superior Defendants Schroeder and



                                                  2
  Case 2:20-cv-00202-PLM-MV ECF No. 5 filed 10/23/20 PageID.50 Page 3 of 12




Washington are liable for the conduct of Defendant Supnick. (Id., PageID.12.) Plaintiff claims

Defendant Washington is also liable because she is “in charge of all Policy Directives being

changed or altered . . . .” (Id., PageID.10.)

               Plaintiff suggests that Defendants’ conduct rises to the level of “personal abuse”

and “deliberate indifference.” (Id., PageID.12.) He also suggests that Defendants refused him

access to the law library materials as “reprisal for using the grievance process.” (Id., PageID.11.)

Finally, Plaintiff claims that Defendants’ actions denied him access to the courts. Plaintiff seeks

a declaration that Defendants violated Plaintiff’s constitutional rights, an injunction compelling

Defendants to permit Plaintiff to access case law without using a legal writer, and compensatory

and punitive damages.

II.    Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court
                                                  3
  Case 2:20-cv-00202-PLM-MV ECF No. 5 filed 10/23/20 PageID.51 Page 4 of 12




to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994). Plaintiff’s claims implicate his right to petition the government for redress of grievances

protected by the First Amendment, his right to access the courts protected by the First Amendment,

and his right to be free from cruel and unusual punishment protected by the Eighth Amendment.

III.    Claims brought on behalf of other prisoners

                Plaintiff’s factual allegations center on the Defendants denying Plaintiff access to

legal materials; however, he also mentions that two other prisoners have been denied legal

materials: Montrice Dakota Martin and Cedric Pipes. In fact, Plaintiff lists the two prisoners as

plaintiffs. Martin and Pipes, however, did not sign the complaint.

                Plaintiff alleges that Martin was denied the case law he needed to work on his

habeas corpus petition—that Martin also submitted a request form while in segregation and the

library denied his request. (Compl., ECF No. 1, PageID.11.) Similarly, Plaintiff alleges that Pipes

was denied the case law that he needed to work on his Michigan Court Rule 6.500 Motion for

Relief from Judgment—that Pipes also submitted a request form while in segregation and the
                                                   4
  Case 2:20-cv-00202-PLM-MV ECF No. 5 filed 10/23/20 PageID.52 Page 5 of 12




library denied his request. (Id.) Plaintiff attaches the request forms and affidavits from Martin

and Pipes. (ECF Nos. 1-5 through 1-8.) The affidavits indicate that Martin and Pipes requested

case law from the law library to “work on [their] federal court litigation that is currently pending.”

(Affidavit of Martin, ECF No. 1-6, PageID.26; Affidavit of Pipes, ECF No. 1-8, PageID.28.)

               A party in federal court must proceed either through a licensed attorney or on his

own behalf. 28 U.S.C. § 1654; see also Fed. R. Civ. P. 11(a) (“Every pleading, written motion,

and other paper shall be signed by at least one attorney of record in the attorney’s individual name,

or, if the party is not represented by an attorney, shall be signed by the party”). Plaintiff Johnson

is not an attorney. Plaintiff Johnson, therefore, cannot present claims in this Court on Martin’s or

Pipes’ behalf. Moreover, Plaintiff Johnson lacks standing to present the claims of Martin or Pipes

on Plaintiff’s own behalf. Newsom v Norris, 888 F.2d 371, 381 (6th Cir. 1989); Raines v. Goedde,

No. 92-3120, 1992 WL 188120, at *2 (6th Cir. Aug. 6, 1992). Any claims Plaintiff Johnson

purports to bring on behalf of Martin or Pipes are properly dismissed.

IV.    Respondeat superior

               Government officials may not be held liable for the unconstitutional conduct of

their subordinates under a theory of respondeat superior or vicarious liability. Iqbal, 556 U.S. at

676; Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691(1978); Everson v. Leis, 556

F.3d 484, 495 (6th Cir. 2009). A claimed constitutional violation must be based upon active

unconstitutional behavior. Grinter v. Knight, 532 F.3d 567, 575-76 (6th Cir. 2008); Greene v.

Barber, 310 F.3d 889, 899 (6th Cir. 2002). The acts of one’s subordinates are not enough, nor can

supervisory liability be based upon the mere failure to act. Grinter, 532 F.3d at 576; Greene, 310

F.3d at 899; Summers v. Leis, 368 F.3d 881, 888 (6th Cir. 2004). Moreover, § 1983 liability may

not be imposed simply because a supervisor denied an administrative grievance or failed to act

based upon information contained in a grievance. See Shehee v. Luttrell, 199 F.3d 295, 300
                                                  5
  Case 2:20-cv-00202-PLM-MV ECF No. 5 filed 10/23/20 PageID.53 Page 6 of 12




(6th Cir. 1999). “[A] plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676.

               Plaintiff alleges that Defendants Washington and Schroeder are liable for the

conduct of Defendant Supnick under the doctrine of respondeat superior. Those claims are

properly dismissed.       With regard to Defendant Washington, Plaintiff alleges other active

conduct—changing the law library policy for prisoners in segregation—that might support

liability. That claim is discussed below. Plaintiff does not allege active unconstitutional behavior

on the part of Defendant Schroeder. Plaintiff alleges only that Defendant Schroeder did not correct

the problem when she denied Plaintiff’s Step II grievance appeal. Because denial of a grievance

is not sufficient to impose liability under § 1983, Plaintiff’s claims against Defendant Schroeder

are properly dismissed.

               Additionally, although Plaintiff does not expressly allege that Defendant Supnick

is liable under the doctrine of respondeat superior, he fails to allege any active unconstitutional

behavior by Supnick. Plaintiff does not allege that Supnick played a role in creating the policy

directive or denying Plaintiff’s law library requests. Plaintiff refers to libararian Schierschmidt,

not Supnick in his complaint (Compl., ECF No. 1, PageID.9), and the law library request forms

do not indicate that Supnick played any role in the denial of the materials that Plaintiff requested

(Request Forms, ECF Nos. 1-1, 1-4). Thus, it appears that Plaintiff seeks to impose liability on

Supnick for Supnick’s role as the Library Manager and, presumably, supervisor of the library

personnel that actually denied Plaintiff’s requests or for Supnick’s role in denying Plaintiff’s

grievance at Step I. Neither role rises to the level of active unconstitutional behavior that would

support a claim under § 1983. Accordingly, Plaintiff’s claims against Defendant Supnick are

properly dismissed as well.



                                                 6
     Case 2:20-cv-00202-PLM-MV ECF No. 5 filed 10/23/20 PageID.54 Page 7 of 12




V.      Deliberate indifference

               Plaintiff alleges that Defendants subjected him to “personal abuse” and “deliberate

indifference.” (Compl., ECF No. 1, PageID.12.) Those terms implicate the protections of the

Eighth Amendment.

               The Eighth Amendment imposes a constitutional limitation on the power of the

states to punish those convicted of crimes. Punishment may not be “barbarous” nor may it

contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345-

46 (1981). The Amendment, therefore, prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)

(per curiam) (quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial

of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson

v. Yaklich, 148 F.3d 596, 600-01 (6th Cir. 1998). The Eighth Amendment is only concerned with

“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for

prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954. In order for a

prisoner to prevail on an Eighth Amendment claim, he must show that he faced a sufficiently

serious risk to his health or safety and that the defendant official acted with “‘deliberate

indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479-80 (6th Cir. 2010)

(citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate indifference standard to

medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993) (applying deliberate

indifference standard to conditions of confinement claims)).

               Plaintiff fails to allege facts that support an inference that Defendants were

deliberately indifferent to Plaintiff’s health or safety by virtue of a policy change that stops the
                                                 7
  Case 2:20-cv-00202-PLM-MV ECF No. 5 filed 10/23/20 PageID.55 Page 8 of 12




provision of case law to prisoners in segregation but instead requires them to use the legal writer

program. Plaintiff, therefore, has failed to state a claim for violation of his Eighth Amendment

rights.

VI.       Retaliation

                Plaintiff alleges that Defendants penalized him for using the administrative

grievance remedy or at least giving “the appearance of reprisal for using the grievance process.”

(Compl., ECF No. 1, PageID.11.) Plaintiff’s allegations implicate the protections of the First

Amendment which prohibit retaliation for engaging in conduct protected by that amendment.

                   Retaliation based upon a prisoner’s exercise of his or her constitutional rights

violates the Constitution. See Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc).

In order to set forth a First Amendment retaliation claim, a plaintiff must establish that: (1) he was

engaged in protected conduct; (2) an adverse action was taken against him that would deter a

person of ordinary firmness from engaging in that conduct; and (3) the adverse action was

motivated, at least in part, by the protected conduct. Id. Moreover, a plaintiff must be able to

prove that the exercise of the protected right was a substantial or motivating factor in the

defendant’s alleged retaliatory conduct. See Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir.

2001) (citing Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).

                Plaintiff’s allegations touch upon only the first prong of the Thaddeus-X analysis.

Plaintiff filed an administrative grievance. The filing of a nonfrivolous prison grievance is

constitutionally protected conduct for which a prisoner cannot be subjected to retaliation. See

Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir. 2001); Herron v. Harrison, 203 F.3d 410, 415

(6th Cir. 2000).

                Plaintiff does not allege any adverse action. The only “action” alleged by Plaintiff

is the denial of his requests for case law. The first two of those denials preceded Plaintiff’s filing
                                                  8
  Case 2:20-cv-00202-PLM-MV ECF No. 5 filed 10/23/20 PageID.56 Page 9 of 12




of the grievance. Plaintiff filed a third request after he filed his grievance. To the extent the denial

of that request might rise to the level of adverse action, Plaintiff has failed to allege facts that

support an inference that Plaintiff’s grievance was a substantial or motivating factor. Indeed,

Plaintiff’s own allegations make clear that his requests (and the requests of Martin and Pipes) were

denied because of the new policy, not some retaliatory animus. Accordingly, Plaintiff has failed

to state a claim for First Amendment retaliation.

VII.   Access to the courts

               It is well established that prisoners have a constitutional right of access to the courts.

Bounds v. Smith, 430 U.S. 817, 821 (1977). The principal issue in Bounds was whether the states

must protect the right of access to the courts by providing law libraries or alternative sources of

legal information for prisoners. Id. at 817. The Court further noted that in addition to law libraries

or alternative sources of legal knowledge, the states must provide indigent inmates with “paper

and pen to draft legal documents, notarial services to authenticate them, and with stamps to mail

them.” Id. at 824-25. The right of access to the courts also prohibits prison officials from erecting

barriers that may impede the inmate’s access to the courts. See Knop v. Johnson, 977 F.2d 996,

1009 (6th Cir. 1992).

               An indigent prisoner’s constitutional right to legal resources and materials is not,

however, without limit. In order to state a viable claim for interference with his access to the

courts, a plaintiff must show “actual injury.” Lewis v. Casey, 518 U.S. 343, 349 (1996); see also

Talley-Bey v. Knebl, 168 F.3d 884, 886 (6th Cir. 1999); Knop, 977 F.2d at 1000. In other words,

a plaintiff must plead and demonstrate that the shortcomings in the prison legal assistance program

or lack of legal materials have hindered, or are presently hindering, his efforts to pursue a

nonfrivolous legal claim. Lewis, 518 U.S. at 351-53; see also Pilgrim v. Littlefield, 92 F.3d 413,



                                                   9
 Case 2:20-cv-00202-PLM-MV ECF No. 5 filed 10/23/20 PageID.57 Page 10 of 12




416 (6th Cir. 1996). The Supreme Court has strictly limited the types of cases for which there may

be an actual injury:

       Bounds does not guarantee inmates the wherewithal to transform themselves into
       litigating engines capable of filing everything from shareholder derivative actions
       to slip-and-fall claims. The tools it requires to be provided are those that the
       inmates need in order to attack their sentences, directly or collaterally, and in order
       to challenge the conditions of their confinement. Impairment of any other litigating
       capacity is simply one of the incidental (and perfectly constitutional) consequences
       of conviction and incarceration.

Lewis, 518 U.S. at 355. “Thus, a prisoner’s right to access the courts extends to direct appeals,

habeas corpus applications, and civil rights claims only.” Thaddeus-X v. Blatter, 175 F.3d 378,

391 (6th Cir. 1999) (en banc). Moreover, the underlying action must have asserted a non-frivolous

claim. Lewis, 518 U.S. at 353; accord Hadix v. Johnson, 182 F.3d 400, 405 (6th Cir. 1999) (Lewis

changed actual injury to include requirement that action be non-frivolous).

               In addition, the Supreme Court squarely has held that “the underlying cause of

action . . . is an element that must be described in the complaint, just as much as allegations must

describe the official acts frustrating the litigation.” Christopher v. Harbury, 536 U.S. 403, 415

(2002) (citing Lewis, 518 U.S. at 353 & n.3). “Like any other element of an access claim, the

underlying cause of action and its lost remedy must be addressed by allegations in the complaint

sufficient to give fair notice to a defendant.” Id. at 416.

               Plaintiff claims that he needed the case law he requested “to do the research on [the]

state supreme court appeal of his 6.500 motion that was denied in Jackson County Court Case No.

11-4509-FH.” (Compl., ECF No. 1, PageID.9.) In evaluating a complaint under the Iqbal

standard, the Court may consider the complaint in its entirety, documents referenced in the

complaint and pleadings, matters of public record, and matter of which a court may take judicial

notice. Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 323 (2007); see also New



                                                  10
    Case 2:20-cv-00202-PLM-MV ECF No. 5 filed 10/23/20 PageID.58 Page 11 of 12




England Health Care Employees Pension Fund v. Ernst & Young, LLP, 336 F.3d 495, 501 (6th

Cir. 2003) (“A court that is ruling on a Rule 12(b)(6) motion may consider materials in addition to

the complaint if such materials are public records or are otherwise appropriate for the taking of

judicial notice.”) (internal quotation marks and citations omitted). Michigan appellate court docket

entries are publicly available. Although the dockets disclose Petitioner’s direct appeal of his 2011

conviction and a subsequent motion for relief from judgment, the Michigan Supreme Court denied

leave     to    appeal      with     regard     to     denial     of    that    motion       in    2016.         See

https://courts.michigan.gov/opinions_orders/case_search/pages/default.aspx?SearchType=2&Par

tyName=johnson+jerry+d&CourtType_PartyName=3&PageIndex=0&PartyOpenOnly=0 (visited

Oct. 21, 2020). There is no record of a subsequent motion for relief from judgment in the Michigan

Court of Appeals or the Michigan Supreme Court. Because Petitioner’s factual allegation is

contradicted by the public record, the Court does not accept Plaintiff’s verified allegation as true.1

Moreover, because Plaintiff has failed to allege the underlying cause of action, he has failed to

state a claim for denial of access to the courts.

                                                     Conclusion

                  Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For the same

reasons the Court concludes that Plaintiff’s claims are properly dismissed, the Court also concludes



1
 The affidavits of Martin and Pipes are likewise contradicted by the records of this Court, the United States District
Court for the Eastern District of Michigan, or the Sixth Circuit Court of Appeals. Neither Martin nor Pipes has a case
“currently pending” in those federal courts, even though each swears that he does.

                                                         11
  Case 2:20-cv-00202-PLM-MV ECF No. 5 filed 10/23/20 PageID.59 Page 12 of 12




that any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369

U.S. 438, 445 (1962). Accordingly, the Court certifies that an appeal would not be taken in good

faith.

              This is a dismissal as described by 28 U.S.C. § 1915(g).

              A judgment consistent with this opinion will be entered.



Dated:    October 23, 2020                          /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge




                                               12
